Case 20-06024-lrc   Doc 9   Filed 09/29/20 Entered 09/29/20 07:22:26     Desc Main
                             Document     Page 1 of 2




 IT IS ORDERED as set forth below:




 Date: September 28, 2020
                                                 _____________________________________
                                                            Lisa Ritchey Craig
                                                       U.S. Bankruptcy Court Judge


_______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:             :             CASE NUMBERS
                              :
BU YOUNG KIM,                 :             BANKRUPTCY CASE
                              :             19-62423-LRC
       Debtor.                :
_____________________________ :
                              :
WILLIAM J. LAYNG, JR.         :             ADVERSARY PROCEEDING
Chapter 7 Trustee,            :             NO. 20-6024-LRC
                              :
       Plaintiff,             :
                              :
       v.                     :
                              :
UNITED WHOLESALE MORTGAGE, :
and NATIONSTAR MORTGAGE, LLC :
d/b/a MR. COOPER,             :             IN PROCEEDINGS UNDER
                              :             CHAPTER 7 OF THE
       Defendants.            :             BANKRUPTCY CODE

                     ORDER AND NOTICE OF HEARING

     Notice is hereby given that oral arguments on the Defendant’s Motion to Dismiss
Case 20-06024-lrc      Doc 9     Filed 09/29/20 Entered 09/29/20 07:22:26   Desc Main
                                  Document     Page 2 of 2



(Doc. 4) (the “Motion”), field by United Wholesale Mortgage and Nationstar Mortgage,

LLC (“Defendants”) will be held telephonically on November 19, 2020 at 2:00 p.m. in

Courtroom 1204, United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia

30303 (the “Hearing”).

         NOTICE IS FURTHER GIVEN that any party may join the hearing by calling 888-

363-4734 and entering access code 2563361 followed by # key;

         IT IS FURTHER ORDERED that, pursuant to BLR 5073-1, all parties are prohibited

from recording or broadcasting the proceedings conducted by the United States Bankruptcy

Court;

                                  END OF DOCUMENT

Distribution List

Michael J. Bargar
Arnall Golden Gregory, LLP
Suite 2100
171 17th Street, N.W.
Atlanta, GA 30363

Jeffrey H. Schneider
Weissman PC
4th Floor, One Alliance Center
3500 Lenox Road
Atlanta, GA 30326




                                            2
